Citation Nr: 0739272	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-28 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In a September 2006 VA Form 9 (Substantive Appeal), the 
veteran requested a video conference hearing at a local VA 
office before a Member of the Board.  VA scheduled a hearing 
in September 2007 but the veteran failed to appear without 
any explanation provided.  Hence, VA considers his request 
for a video conference hearing withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA outpatient treatment records from March 2005 to February 
2006 show that the veteran has bilateral hearing loss - left 
ear worse than the right.  The veteran claims his bilateral 
hearing loss is a result of noise exposure in service as a 
radioman (onboard the LSM-260 Navy ship) and from 
participation in combat.  Unfortunately, the Board requires 
additional development before it can adjudicate his claim.

The veteran's service medical records note that his ears were 
normal, without disease or defect, and whisper voice testing 
demonstrated 15/15 in both ears at his induction examination 
in February 1944 and at his separation examination in June 
1946.  In addition, his service medical records make no 
reference to any complaints, diagnosis, or treatment for 
hearing loss or any injury related to his ears.  

Nevertheless, the veteran claims noise exposure in service 
from a B29 explosion during take-off and from participation 
in combat (artillery).  However, his service records do not 
show evidence of combat in service such as the Purple Heart 
Medal or, depending on the branch of service he was in, the 
Combat Infantryman Badge or Combat Action Ribbon; although he 
claims he participated in combat.  See VAOPGCPREC 12-99 
(October 18, 1999).  His service medical records also make no 
reference to the B29 explosion or any treatment he may have 
received from this incident.

The evidence outlined above is sufficient to trigger VA's 
duty to secure a medical opinion on the question as to 
whether the veteran has a disability involving a bilateral 
hearing disorder as a result of service.  See 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  
See, too, Caffrey v. Derwinski, 6 Vet. App. 377 (1994).

Prior to scheduling this examination, however, the RO should 
attempt to obtain all private treatment records as the 
veteran indicated that he received treatment for his 
bilateral hearing disorder for 30 years prior to seeking 
assistance at the VA.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain all 
private treatment records that pertain to 
the veteran's bilateral hearing disorder.  
If any requested records are not 
available or the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file.  The veteran himself may 
obtain these records and submit them to 
the RO to expedite his case. 

2.  The veteran should undergo a VA 
examination to
determine whether his bilateral hearing 
disorder was a result of service.  The 
veteran's claims file should be available 
to the examiner for review.  Following 
the examination and a review of the 
claims file, the examiner should 
determine the severity of his bilateral 
hearing disorder and provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that his bilateral hearing disorder 
occurred in service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  When the additional development 
requested is complete, the AMC should 
review the case on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

